Citation Nr: 0527810	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  04-31 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Service connection for right first metatarsal bone stress 
fracture.  

2.	Service connection for diffuse stress changes to the feet.

3.	Service connection for diffuse stress changes to the 
ankles.  

4.	Service connection for dysfunction of the posterior tibial 
tendon bilaterally.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from February 2003 to July 
2003.            

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in January 
2004 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  


FINDINGS OF FACT

1.	The record lacks competent medical evidence showing a 
current right first metatarsal bone stress fracture.  

2.	The record lacks competent medical evidence showing 
current stress changes to the veteran's feet or ankles.  

3.	The record lacks competent medical evidence showing 
current dysfunction of the veteran's posterior tibial 
tendons.  


CONCLUSIONS OF LAW

1.	A chronic right metatarsal bone stress fracture was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2004).  

2.	Chronic diffuse stress changes to the veteran's feet were 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2004).  

3.	Chronic diffuse stress changes to the veteran's ankles 
were not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2004).  

4.	Chronic bilateral dysfunction of the veteran's posterior 
tibial tendons was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2004).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for several lower 
extremity disorders.  In the interest of clarity, the Board 
will initially discuss whether these issues have been 
properly developed for appellate purposes.  The Board will 
then address the merits of these issues, providing relevant 
VA law and regulations, the relevant facts, and an analysis 
of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board is generally required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate her claims and inform 
her whether she or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C.A. 
§ 5103A; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the present case, the veteran was informed of the evidence 
needed to substantiate her claims by means of a rating 
decision issued in January 2004, a Statement of the Case 
issued in July 2004, and a letter from the RO issued in 
September 2003.    

In the rating decision, the veteran was informed of the basis 
for the denial of her claims and of the type of evidence that 
she needed to submit to prevail.  In the Statement of the 
Case, the RO notified the veteran of all regulations 
pertinent to her claims, informed her of the reasons for the 
denials, and provided her with additional opportunity to 
present evidence and argument.  In addition, the RO advised 
the veteran in its September 2003 letter of the respective 
duties of the VA and of the veteran in obtaining that 
evidence.  This letter stated that the veteran should forward 
evidence to the RO, or tell the RO of evidence that the RO 
should obtain.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004)(veteran should be notified that he should submit any 
pertinent evidence in his possession).  And this letter was 
provided to the veteran before the RO denied her claims in 
January 2004.  Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(a VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits).  Therefore, the Board 
finds that the rating decision, the Statement of the Case, 
and the notification letter provided by the RO specifically 
satisfy the notice requirements of 38 U.S.C.A. § 5103 of the 
new statute. 

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  Here, the RO 
obtained VA and service medical records relevant to this 
appeal.  The veteran was afforded VA compensation 
examination, which appears adequate for rating purposes.  
And, to further assist the veteran in developing her claims, 
VA afforded the veteran a Board hearing in May 2005.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 



II.  The Merits of the Claims for Service Connection

The veteran claims she is entitled to service connection for 
several lower extremity disorders.  For the reasons set forth 
below, the Board disagrees and finds the RO's denial of the 
veteran's claims the proper course of action.  

A.	Background

The record shows that the veteran had several lower extremity 
disorders during her basic training.  Based on medical 
evaluation, and the veteran's complaints of pain and 
limitation of motion, a medical evaluation report dated in 
June 2003 diagnosed the veteran with the following disorders:  
bilateral medial tibial plateau stress fractures; left distal 
tibial stress fracture; right first metatarsal bone stress 
fracture; diffuse stress changes of the bilateral feet and 
ankles; and bilateral posterior tibial tendon dysfunction.  
Ultimately, a physical evaluation board (PEB) convened to 
assess the veteran's disorders, and recommended that the 
veteran be medically discharged from service.  In the report 
of its proceedings, the PEB stated "[s]ince you have 
service-connected medical conditions, you should contact a 
Department of Veterans Affairs counselor to learn about 
available benefits. . . ."   

Only six months following enlistment, the veteran was 
discharged from service in July 2003.  Later that month, she 
filed service connection claims for disorders related to her 
feet, ankles, and knees.  To assess the then-current state of 
the veteran's lower extremities, VA provided the veteran with 
VA compensation and pension examination in October 2003.  The 
VA examiner found the veteran with a noticeable limp favoring 
her left side.  The examiner noted the veteran's complaints 
of pain and limitation of motion, and the ways in which her 
claimed pain affected her personal and professional life.  

The VA examiner noted normal x-rays of the veteran's feet, 
ankles, tibias, and fibulas.  These tests indicated no 
evidence of fracture or dislocation, and indicated normal 
soft tissue.  The examiner concluded that the veteran had no 
current constitutional bone disease symptoms and that she 
used no crutches, braces, canes, or corrective shoes.  

The examiner noted that the veteran reported that she had not 
been treated since her discharge from service.  In a separate 
statement received in October 2003, the veteran stated that 
she could not afford to medically treat her disorders.         

B. 	Laws and Regulations 

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2004).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(2002); 38 C.F.R. § 3.303(a) (2004).

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

C. 	Analysis

After a thorough review of this matter, the Board finds the 
record lacking in evidence sufficient to satisfy  the three 
elements of Pond.  Pond, 12 Vet. App. at 346.      

The evidence of record satisfies the second element of Pond.  
The record demonstrates that the veteran had lower extremity 
disorders while in service.  The PEB report noted these, and 
noted that their presence would frustrate any attempt by the 
veteran to complete her training.  As such, the evidence 
shows that the veteran either incurred injuries, or 
aggravated preexisting injuries, during her six months of 
service.  The second element of Pond is satisfied for each of 
the claims therefore.  Pond, 12 Vet. App. at 346.  

But the record fails to support the first and third elements 
of Pond for each of the claims.  There is no objective 
medical evidence of record showing that the veteran has 
current musculoskeletal disorders involving her feet, ankles, 
or tibial tendons.  Indeed, the x-ray evidence shows these 
areas of the veteran's body to be normal.  And, as to the 
third element of Pond,  there is no medical evidence of 
record, such as a medical opinion, connecting the veteran's 
service with her claimed current disorders.  Hence, for each 
of the veteran's claims, the record fails to support all 
three of the requisite elements of Pond.  Pond, 12 Vet. App. 
at 346.  

In assessing the claims, the Board notes the recency of the 
veteran's in-service diagnoses, the veteran's subjective 
complaints of pain and limitation of motion at her October 
2003 VA examination, and the PEB's comment that the veteran 
should contact VA to learn about available benefits.  

These matters are of secondary importance to our decision 
here, however.  The sine qua non of a service connection 
finding is the existence of a current disorder.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Absent proof of a current 
disorder, a service connection claim must necessarily fail.  
The veteran has demonstrated that she has experienced 
musculoskeletal lower extremity disorders in the past.  But 
the competent and objective medical evidence of record fails 
to demonstrate that such disorders currently exist.  As the 
U.S. Court of Appeals for Veterans Claims has held, a veteran 
seeking VA compensation benefits must substantiate the claim 
with proof of a current disorder.  See Brammer v. Derwinski, 
3 Vet. App. 223 (1992)(service connection is not granted for 
disease incurred or injury sustained in service, but for 
disability resulting from disease or injury in service) and 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992)(to 
establish service connection, there must be evidence of an 
etiologic relationship between events in service and a 
current disability).  Absent proof of current disorders, the 
Board must find that the preponderance of the evidence leans 
against the veteran's claims.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

ORDER

Service connection for right first metatarsal bone stress 
fracture is denied.  

Service connection for diffuse stress changes to the feet is 
denied.

Service connection for diffuse stress changes to the ankles 
is denied.  

Service connection for dysfunction of the posterior tibial 
tendon bilaterally is denied.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


